DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 21 June 2022.
Claims 1, 9, 12, and 20 have been amended.
Claims 8 and 19 have been cancelled.
Claims 1-7, 9-18, and 20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.
 

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant’s conclusory statements regarding the prior art references do not explicitly state how or why the instant claims are distinguished or not taught by the prior art references.  Applicant's arguments also do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  As such the arguments are not persuasive and the rejection not withdrawn.  
Even assuming arguendo, Sasson discusses the ability to “The computer implemented interactive tool comprises a plurality of modules configured to process and track information for a sale; a plurality of databases related to sales information accessible via the modules; and a user interface integrated in the one or more computers configured to assess the modules and databases, (Sasson ¶8)” which clearly reads upon the storage of the user interface.  Next, Sasson, as previously cited, “In yet another embodiment of the system after a series of communication the lead maybe provided a link which will automatically log him into the website that has been generated from the system or an external website with the system embedded code. The link will be that of a specific profile page where custom choices and perferences can be set. Based on those specifications the system will then generate matching items to be sent to the lead. For example in the reason estate industry a lead may receive a link to a profile section where he can set perferences of the types of properties which might fit his needs. Based on those selections as soon as properties that meet this criteria become available they will be delievered to the Email in the leads record. The lead essentially builds a profile by browsing the site and the system will create the perferences by examining site behavior such as searches and favorite properties (Sasson ¶61)”  which clearly reads upon the ability to have a link customized that stores the generated matching items per the specifications.  As such the rejection was not withdrawn.    
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicant only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 7, 9-13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasson (US PG Pub. 2017/0337569) further in view of Maher (US PG Pub. 2016/0117776) and Kim et al. (US PG Pub. 2005/0154657).

As per claims 1, 12, and 20, Sasson discloses a method, system comprising: one or more hardware processors; and a storage device storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations; and a machine-storage medium storing instructions that, when executed by the one or more hardware processors of a machine, cause the machine to perform operations comprising (system, electronic device, processor, memory, interactive real estate management, Sasson Abstract):
receiving, by a networked system, from a messaging application at a user device of a user, a request to establish a continuous text messaging session using a chatbot, the request comprising a text sent to a text code or number associated with the networked system (the interactive tool is configured to send intelligent messages automatically based on program module defined by the agent comprising the sales leads or other information to sales leads at point of contact.  Preferably, the interactive tool modules are configured to receive a lead from a call or a webform or third party sources; determine the recipient agent of the lead; receive communication from the lead via preset programs comprising text messages or other chat like options; optionally request form or document signed by lead; verify the accuracy of an email if part of the request; update lead database by adding the communication with the lead; optionally send an automatic message to agents; optionally export sales information from said database; follow-up on leads and verify relevance through automatic programs; and synchronize the sales information between the sever and the one or more computers and mobile applications, Sasson ¶45; case of text messages, ¶64; mobile application, ¶111) (Examiner interprets the sending of intelligent messages automatically as the use of a chatbot for a continuous messaging session); 
based on receiving the messaging request, establishing, by the networked system, the text messaging session between the chatbot of the networked system and the messaging application of the user device of the user (decision tree feature of the system, text messages, Sasson ¶64-¶65 and ¶85); 
after establishing the text messaging session, requesting, via a first text message sent via the chatbot of the networked system, submission of an address via the text messaging session (the interactive tool is configured to send intelligent messages automatically based on program module defined by the agent comprising the sales leads or other information to sales leads at point of contact.  Preferably, the interactive tool modules are configured to receive a lead from a call or a webform or third party sources; determine the recipient agent of the lead; receive communication from the lead via preset programs comprising text messages or other chat like options; optionally request form or document signed by lead; verify the accuracy of an email if part of the request; update lead database by adding the communication with the lead; optionally send an automatic message to agents; optionally export sales information from said database; follow-up on leads and verify relevance through automatic programs; and synchronize the sales information between the sever and the one or more computers and mobile applications, Sasson ¶50; from MLS database, ¶86-¶87); 
receiving, via a second text message, the address from the user device via the text messaging session (The interactive system integrates all types of listings in a business method that allows an agent to engage the seller and buyer at the right times.  Examples of listing types are private sales, foreclosures, off market, and auctions and can be integrated with, for example, MLS listings from any Multiple Listing Service (MLS).  This allows matching across multiple listings.  Moreover, the interactive system enables reverse matching and targeted marketing.  The interactive system enables an MLS record creating an agent as lead while checking for duplicates.  Users also can create criteria for an MLS fee with an area of interest.  Properties can be matched with leads based on specific criteria which are set for each lead.  The matching algorithm uses ranking input from the agent against the lead to increase the potential likelihood of a property fit.  Minimum and maximum value logic work to define the parameters that would maximize the value that can be delivered under constraints set by the buyer, Sasson ¶87; see also ¶141); 
in response to the verifying, generating, in real-time by the networked system, a report for the verified address that includes an estimated value for the verified address (The system includes a comprehensive reporting module which gives the Agent a real time visual representation with feature rich abilities.  This includes detail, summary and cross tab reports.  Multiple charts types are supported by the system such as column 2D chart, column 3D chart, pie 3D chart, pie 2D chart, line 2D chart, bar 2D chart, Sasson ¶90; lifecycle of real estate, ¶86-¶87); 
generating and storing, in data storage, a user interface displaying the generated report (The computer implemented interactive tool comprises a plurality of modules configured to process and track information for a sale; a plurality of databases related to sales information accessible via the modules; and a user interface integrated in the one or more computers configured to assess the modules and databases, Sasson ¶8; Also because the interactive management system has an open database, the Exporting module enables import and export into another user site or software. Export options include, but are not limited to, standard Office products such as Word, Excel, PDF, Email, etc. In addition the Labels module plays an important role in highlighting screen. Using the Labels module, each Agent can add a label based on the table field. A color for the added or any label is assigned so agents can quickly review their leads, ¶70); 
generating a personalized uniform resource locator (URL) to access the generated report for the verified address, the personalized URL is specific to a combination of the user and the verified address (In another embodiment of the present invention the system creates a top level website which can be easily customized with a separate interface by the agent.  The website can be configured to create listing information from BOTH the MLS module and pocket listing into one single website.  System generated property numbers along with MLS numbers are used to route the calls to the agent as described via the figures provided.  FIG. 5C describes this embodiment, Sasson ¶56-¶57 and ¶109); 
transmitting the personalized URL, via the chatbot in the text messaging session to the user device (series of communication, provided link, Sasson ¶61); and 
in response to activation of the personalized URL, retrieving the user interface displaying the generated report from the data storage and causing presentation of the retrieved user interface(The system includes a comprehensive reporting module which gives the Agent a real time visual representation with feature rich abilities.  This includes detail, summary and cross tab reports.  Multiple charts types are supported by the system such as column 2D chart, column 3D chart, pie 3D chart, pie 2D chart, line 2D chart, bar 2D chart, Sasson ¶90; lifecycle of real estate, ¶86-¶87; provided link, ¶61).
Both the Sasson and the Maher references are analogous in that both are directed towards/concerned with real estate property valuations.  While Sasson discloses the ability to provide and update user locations and property addresses, Sasson does not expressly disclose verifying, by the networked system, the address received in the second text message via the text messaging session.
However, Maher teaches verifying, by the networked system, the address received in the second text message via the text messaging session (there may be an address confirmation operation performed immediately after the address is provided (either by a user or a third party system).  In the address confirmation operation, an address in standardized format is presented to the user alongside the address that the user entered and the user is asked to confirm that the standardized address is the user's property address, Maher ¶55) (Examiner interprets the address confirmation to be the equivalent to the verifying of the address).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Maher’s method of address confirmation in Sasson’s system to improve the system and method with reasonable expectation that this would result in a real estate management system that is able to receive and confirm information from remote users.  
The motivation being that there are several disadvantages with the related art web-based systems.  Often the user either does not have the information requested, or does not have correct information related to the property.  In the previous method, the agent could during the meeting ask the customer for the relevant information, and help the customer to understand what information is needed and the best sources for obtaining the information, and then once the information was received, the agent could verify the information before proceeding to prepare the premium estimate.  However, in the web-based system this is not possible.  Thus, even using a related art web-based system, there is a disadvantage in that the quote is only as accurate as the type and validity of the information provided by the user (Maher ¶6). 
The Sasson, Maher, and Kim references are analogous in that all are directed towards/concerned with online real estate service providers.  
The combination of Sasson and Maher do not expressly disclose the generated report of the retrieved user interface displaying the estimated value, a selection that allows the user to exchange further information to obtain an offer, and a selection that indicates that the estimated value appears to be off.
However, Kim teaches the generated report of the retrieved user interface displaying the estimated value, a selection that allows the user to exchange further information to obtain an offer, and a selection that indicates that the estimated value appears to be off (property page of an exemplary appraiser valuation engine, weighted value method, Kim Fig. 8 and ¶51-¶52; alternate comparables, change number of comparable properties, ¶53; weighting and importance factors, can be subject to price difference range, ¶47-¶48; see also apply adjustments, ¶96-¶97) (Examiner notes the ability to adjust the comparables and weights as the equivalent to displaying the estimated value and an option that the value appears to be off) (Examiner also notes that “to exchange further information to obtain an offer” is simply reciting the intended use or end result of performing the limitation and are not considered positive method steps or system elements).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Kim’s method of allowing for selection of weights, importance values and comparables in Maher’s and Sasson’s system to improve the system and method with reasonable expectation that this would result in a real estate management system that is able to allow the user to adjust the estimated value of the real estate.  
The motivation being while not trivial, objective property characteristics are relatively easy to obtain, quantify, and compare in an appraiser valuation engine. As such, existing computerized appraisal systems can employ objective property characteristics to develop comparable properties. However, subjective property characteristics are typically more difficult to obtain, less reliable in their accuracy, and more difficult to use in a quantitative comparison process of an appraisal. As such, it is generally left to the appraiser to make a subjective evaluation of subjective property characteristics and apply his or her impressions resulting from that evaluation during the selection of comparable properties and the setting of property values.  Naturally, the impact of such subjective impressions on a property valuation can vary dramatically among different appraisers and even with the same appraiser on different days. Furthermore, existing approaches have been ineffective in automating the incorporation of such subjective property characteristics into the appraisal process. As such, it is difficult to obtain consistent valuations across many property samples in a relatively fast manner (Kim ¶5-¶6).

As per claims 2 and 13, Sasson, Maher, and Kim disclose as shown above with respect to claims 1 and 12.  Sasson further discloses further comprising: determining, at a time when the text messaging session is established, a unique identifier corresponding to the user device; associating the unique identifier associated with the user device with the text messaging session; and storing the unique identifier and the association with the text messaging session in a data storage, the unique identifier being used at a later time to follow up with the user (email address, phone, physical address of lead, Sasson ¶132; see also ¶60) (Examiner interprets the phone number of the lead as the unique identifier).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited “the unique identifier being used at a later time to follow up with the user " is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps and is simply the intended use.  Similarly, the recited wherein clause is not a positive system element since it doesn’t structurally limit the system and merely describes the intended use of the system and/or the intended result of the use of the system.  

As per claims 7 and 18, Sasson, Maher, and Kim disclose as shown above with respect to claims 1 and 12.  Sasson further discloses wherein the generating the report comprises: based on the verified address, accessing a database of properties and values; determining properties that are similar to the verified address; determining the estimated value based on values of the similar properties; and generating the user interface illustrating the generated report (the matching algorithm uses ranking input from the agent against the lead to increase the potential likelihood of a property fit.  Minimum and maximum value logic work to define the parameters that would maximize the value that can be delivered under constraints set by the buyer, Sasson ¶87).

As per claim 9, Sasson, Maher, and Kim disclose as shown above with respect to claim 1.  Sasson further discloses further comprising: continuing, via the chatbot, the text messaging session to obtain property attributes for a property at the verified address; and based upon the property attributes, updating the generated report based on the property attributes including updating the estimated value in real time, the updated generated report being accessible via the personalized URL that is specific to the combination of the user and the verified address (The system includes a comprehensive reporting module which gives the Agent a real time visual representation with feature rich abilities.  This includes detail, summary and cross tab reports.  Multiple charts types are supported by the system such as column 2D chart, column 3D chart, pie 3D chart, pie 2D chart, line 2D chart, bar 2D chart, Sasson ¶90; lifecycle of real estate, ¶86-¶87; provided link, ¶61).

As per claim 10, Sasson, Maher, and Kim disclose as shown above with respect to claim 1.  Sasson further discloses further comprising: determining an intent of the user at the user device to sell a property at the verified address based on a timeline; based on the determined intent, providing an offer for the property at the verified address (statistics for lead sale probability, Sasson ¶78-¶80; the interactive system provides a way to track properties over time as sellers' status change and price points can be met to trigger a transaction.  All communication across the interactive system is tracked and is data mined for 
further opportunities, ¶65).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited clause "further comprising: determining an intent of the user at the user device to sell a property at the verified address based on a timeline; based on the determined intent, providing an offer for the property at the verified address" is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps (i.e. conditional step being based entirely on the address being correct).  Similarly, the recited wherein clause is not a positive system element nor a machine element since it doesn’t structurally limit the system or machine and is purely conditional.  

As per claim 11, Sasson, Maher, and Kim disclose as shown above with respect to claim 1.  Sasson further discloses further comprising determining an intent of the user at the user device to sell a property at the verified address based on a timeline; based on the determined intent using a stored unique identifier for the user device, transmitting a follow up message at a later time (Syncing enables the interactive system to handle hundreds of thousands of leads.  The system utilizes just in time concepts to insert the lead to the phone and/or to remove the lead when certain conditions apply.  For example, the Syncing feature can insert a lead into the lead follow-up date field or delete the lead if it has not been updated in a user adjustable period of time, for example, 180 days.  The interactive system supports syncing with manual overrides.  That is the lead table provides a syncgcon field (sync to Google Contacts) for adding, updating or deleting a lead).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited clause "based on the intent, determining not to provide an offer for the property at the verified address; and using the stored contact number for the user device, transmitting a follow up message at a later time" is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps (i.e. conditional step being based entirely on the address being correct).  Similarly, the recited wherein clause is not a positive system element nor a machine element since it doesn’t structurally limit the system or machine and is purely conditional.

Claims 3-6 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasson (US PG Pub. 2017/0337569), Maher (US PG Pub. 2016/0117776), and Kim et al. (US PG Pub. 2005/0154657) further in view of Stibel et al. (US Patent No. 8,856,956).

As per claims 3 and 14, Sasson, Maher, and Kim disclose as shown above with respect to claims 1 and 12.  Sasson, Maher, and Kim do not expressly disclose wherein the verifying comprises: parsing the address from the second text message received via the text messaging session; and determining a standardized version of the address.
The Sasson, Maher, Kim, and Stibel references are analogous in that all are directed towards/concerned with online service providers.  
However, Stibel teaches wherein the verifying comprises: parsing the address from the second text message received via the text messaging session; and determining a standardized version of the address (verification system and data parser, Stibel Col. 24 lines 13-40).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Stibel’s method of verifying users in Kim’s, Maher’s and Sasson’s system to improve the system and method with reasonable expectation that this would result in a real estate management system that is able to receive and confirm information from remote users.  
The motivation being entities can register for and access communication services of different service providers while pro viding only a basic set of registration information. The basic set of registration information may include only a username or handle and an email address. This allows entities to register quickly, register anonymously, and avoid disclosing confidential information (e.g., Social Security number, credit card number, etc.).  However, such unverified usage can lead to spoofing, online identity hijacking, and credibility concerns. Specifically, an entity can obtain any available username or handle irrespective of whether that username or handle accurately identifies the entity or misleads others into believing that the entity is actually some other entity. The unverified nature with which many service providers operate makes it difficult or impossible to ascertain whether an online entity is who it claims to be (Stibel Col. 1 lines 28-44).

As per claims 4 and 15, Sasson, Maher, Kim, and Stibel disclose as shown above with respect to claims 3 and 14.  Maher further teaches wherein the verifying further comprises: returning the standardized version of the address via the text messaging session; and receiving a verification that the standardized version of the address is correct (In the address confirmation operation, an address in standardized format is presented to the user alongside the address that the user entered and the user is asked to confirm that the standardized address is the user's property address, Maher ¶55).

As per claims 5 and 16, Sasson, Maher, Kim, and Stibel disclose as shown above with respect to claims 3 and 14.  Maher further teaches wherein the verifying further comprises: returning the standardized version of the address via the text messaging session; receiving an indication that the standardized version of the address is incorrect; and in response to receiving the indication, requesting reentry of the address (In the address confirmation operation, an address in standardized format is presented to the user alongside the address that the user entered and the user is asked to confirm that the standardized address is the user's property address, Maher ¶55).
Furthermore, one of ordinary skill, at the time of filing, would have found it obvious to repeat the processes in claims 5 and 16 for an additional verifying step due to the information being incorrect because duplication is obvious, MPEP 2144.04.VI.B. The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced. Examiner finds no evidence that performing the processes in claims 5 and 16 for an additional verifying step due to the information being incorrect would produce new and unexpected results as compared to performing the processes in claims 5 and 16 for only a single correct address.
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited clause " receiving an indication that the standardized version of the address is incorrect; and in response to receiving the indication, requesting reentry of the address " is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps (i.e. conditional step being based entirely on the address being correct).  Similarly, the recited wherein clause is not a positive system element nor a machine element since it doesn’t structurally limit the system or machine and is purely conditional.  

As per claims 6 and 17, Sasson, Maher, Kim, and Stibel disclose as shown above with respect to claims 5 and 16.  Stibel further teaches wherein the verifying further comprises: receiving the reentry of the address; returning the standardized version of the reentered address via the text messaging session; receiving an indication that the standardized version of the reentered address is still incorrect; and in response to receiving the indication that the standardized version of the reentered address is still incorrect, providing a uniform resource locator (URL) to a website of the networked system to continue verification of the address (incorrect entity record, Stibel Col. 17 lines 26-33; provided in a URL, Col. 8 lines 23-29 and Col. 23 lines 29-45).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Stibel’s method of verifying users in Kim’s, Maher’s and Sasson’s system to improve the system and method with reasonable expectation that this would result in a real estate management system that is able to receive and confirm information from remote users.  
The motivation being entities can register for and access communication services of different service providers while pro viding only a basic set of registration information. The basic set of registration information may include only a username or handle and an email address. This allows entities to register quickly, register anonymously, and avoid disclosing confidential information (e.g., Social Security number, credit card number, etc.).  However, such unverified usage can lead to spoofing, online identity hijacking, and credibility concerns. Specifically, an entity can obtain any available username or handle irrespective of whether that username or handle accurately identifies the entity or misleads others into believing that the entity is actually some other entity. The unverified nature with which many service providers operate makes it difficult or impossible to ascertain whether an online entity is who it claims to be (Stibel Col. 1 lines 28-44).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited clause "receiving an indication that the standardized version of the reentered address is still incorrect; and in response to receiving the indication that the standardized version of the reentered address is still incorrect, providing a uniform resource locator (URL) to a website of the networked system to continue verification of the address" is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps (i.e. conditional step being based entirely on the address being correct).  Similarly, the recited wherein clause is not a positive system element nor a machine element since it doesn’t structurally limit the system or machine and is purely conditional.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629